Citation Nr: 0014151	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  94-28 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 1998, the veteran appeared at a videoconference 
hearing before the undersigned member of the Board.  

In July 1999, the Board denied entitlement to an increased 
evaluation for PTSD, beyond the currently assigned 30 
percent.  The veteran appealed that decision to The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court").  On February 9, 2000, the 
Court remanded the claim back to the Board for development 
consistent with the parties' Joint Motion for Remand.  


REMAND

Prior to making a decision on this claim, the Board believes 
that additional development is warranted.  The record shows 
that the veteran was last examined by VA for disability 
evaluation in 1997.  At that time he was diagnosed with PTSD, 
severe.  In an undated statement received at the Board in 
April 2000, the veteran reported on several problems that he 
was having in relationship to his PTSD.  He discussed his 
problems relating to his family, his inability to enjoy 
things that he used to do, his problems with his marriages 
and his problems with friends.  He stated that he is unable 
to maintain employment and that he has nightmares affecting 
his ability to sleep.  The Board finds that in order to 
properly evaluate the veteran's current disability, a more 
contemporaneous examination is needed.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The Court has held that the duty to assist includes 
the duty to obtain adequate and contemporaneous VA 
examinations, including examinations by specialists when 
indicated, and to obtain medical records to which the veteran 
has referred or which may be pertinent to the issues.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990); Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for an examination by a board certified 
psychiatrist, if available, to evaluate 
the veteran's service-connected 
psychiatric disability.  The claims file 
and a copy of this remand must be made 
available to the examiner for review.  
The examiner should indicate the 
veteran's overall psychological, social, 
and occupational functioning due to his 
service-connected psychiatric disability 
using the Global Assessment of 
Functioning (GAF) Scale, including a 
definition of the numerical code assigned 
in accordance with the Psychiatric 
Associations DSM IV.  All indicated tests 
and studies should be performed.  An 
opinion concerning the veteran's ability 
to work must also be given.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
symptomatology that are vital to his 
claim.  38 C.F.R. § 3.655 (1999); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

2.  After the examination has been 
completed, the RO should review the 
examination report to ensure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service-
connected psychiatric disability, taking 
into consideration the rating criteria in 
effect prior to November 7, 1996 as well 
as the current criteria for PTSD.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  
  


After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



